     Case 2:17-cv-01422-KJM-AC Document 36 Filed 03/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARK A. JONES,                                    No. 2:17-cv-1422 KJM AC P
11                       Plaintiff,
12           v.                                         ORDER
13    SENOGOR, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

17   action filed pursuant to 42 U.S.C. § 1983. By order filed August 11, 2020, this case was referred

18   to the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed for a

19   period of 120 days. ECF No. 20. The settlement conference took place on February 22, 2021,

20   and the case did not settle. ECF No. 35.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The stay of this action, commencing August 11, 2020, ECF No. 20, is LIFTED.

23          2. Within twenty-one days of the filing of this order, defendants shall file a response to

24   the complaint.

25   DATED: March 1, 2021

26

27

28
